Tolman, J.
— Appellant was tried and convicted on the charge of carnally knowing a female child under the age of eighteen years, not his wife.
Upon this appeal his only assignment of error is to the effect that the verdict of guilty was contrary to, and not supported hy, the evidence, and therefore his motion for a new trial should have been granted.
We have carefully read and considered all of the evidence in the case, which it is unnecessary to now detail, and find it amply sufficient to support the verdict.
The judgment is therefore affirmed.
Parker, C. J., Fullerton, Mitchell, and Bridges, JJ., concur.